DETAILED ACTION
The applicant’s request for continued examination regarding application number 16/013,162, filed June 20, 2018 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on May 27, 2022 has been entered.

Response to Amendments
The amendment filed May 27, 2022 has been entered. Examiner acknowledges receipt of Amendments to Application 16/013,162, which include: Amendments to the Claims, and Remarks containing Applicant’s amendments. 
Regarding Applicant’s Remarks and Amendments to the Claims, Examiner acknowledges Claims 1, 17, and 20 have been amended. Claims 1-20 remain pending in the application. 

Response to Arguments
Examiner acknowledges receipt of Arguments to Application 16/013,162, which include: Remarks containing Applicant’s arguments. 
Regarding Applicant's Remarks for Claims 1-4 and 8-20 under 35 U.S.C 103 as being unpatentable over Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar] in view of Polikar, Robi, Ensemble Based Systems in Decision Making, IEEE Circuits and Systems Magazine, Third Quarter 2006 [hereafter referred as Polikar]; and for Claims 5-7 under 35 U.S.C. 103 as being unpatentable over Kumar in view of Polikar as applied to Claim 3, in further view of Arpat et al., U.S. PGPUB 2015/0074020, published 3/12/2015, incorporating by reference in its entirety with Rajaram, Giridhar, U.S. PGPUB 2012/0331063 (U.S. application 13/167,701), published 12/27/2012 [with the combination hereafter referred as Arpat-Rajaram], Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner also notes that the Applicant has amended certain claims such that it necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to the Applicant’s amended claims are provided in the sections indicated below.
Regarding Applicant’s Remarks:
“According to claim I as currently amended, "if the user's comment is a negative comment, the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article." Therefore, the prediction result of a classifier of the low-quality article recognition model can distinguish whether or not the subject feature word expression corresponds to the quality or the author of the article if the user's comment is a negative comment. This can pre-filter out some users' negative comments which relates to the content contained in the article, instead of the quality of the article. By the scheme of claim I as currently amended, a low-quality article can be recognized more precisely and the efficiency of recognizing low-quality articles can be improved.”
Examiner acknowledges Applicant’s arguments and have considered them, and have found them to be not persuasive. Examiner points out that Applicant’s above argument is directed to the newly amended claim limitation that was not previously entered. Examiner also points out there is a discrepancy between the newly amended claim limitation and what is supported in the Applicant’s specification. Applicant’s amended claim limitation recites “filtering the negative comment on an event or entity in the article”, with the Applicant asserting that this recites a “pre-filtering out of content contained in the article, instead of the quality of the article”. However, Examiner points out that Applicant’s specification p.26 lines 4-15 (Applicant’s published paragraph [0162]) and p.27 lines 11-21 (Applicant’s published paragraph [0167]) indicates performing pre-filtering on a negative comment related to the quality of the content of the news article, and not filtering on a negative comment related to an event or entity associated with content contained in the article (p.26 lines 4-15: “… if the user's comment is a negative comment, it is necessary to distinguish whether the user's comment is a comment on the article quality or article author, or on an event or entity in the article. … in the present embodiment, it is feasible to pre-filter out some users' negative comments on the quality of the content of the news, namely, filter out users' comments on the low-quality article, in a manually-checking manner. Then, it is feasible to collect commenting subjects in these negative users' comments, as commenting subjects that comment on the low-quality article, namely, subject feature words.”; and p.27 lines 11-21: “… it is feasible to pre-filter out some users' negative comments on the quality of the content of the news, namely, filter out users' comments on the low-quality article, in a manually-checking manner. Then, it is feasible to collect typical commentary content feature words in these negative user's comments, as commentary content feature words for commenting on the low-quality article. …”). This discrepancy of different elements leads to a 112(a) lack of written description issue, which will be addressed in the relevant section indicated below. 
Regarding Applicant’s Remarks:
“Kumar mentions a data collection module collects the topic, author, and comments of an article for generating a prediction of a user response. However, Kumar fails to disclose or suggest the feature of "the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article" as recited in claim 1.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner points out that part of Applicant’s above argument is directed to the newly amended claim limitation that was not previously entered. Applicant’s newly amended claim limitations will be addressed in the relevant section indicated below. Examiner also points out that Applicant is also asserting that the Kumar reference fails to disclose or suggest the recited limitation “… the subject feature word expression corresponding to the quality or the author of the article is collected …”. As indicated in the Final Office Action mailed March 29, 2022, Examiner notes that the ‘or’ defined in this claim limitation is interpreted as an exclusive ‘or’, indicating that either a subject feature word expression corresponding to the quality or the author of the article is required to be present for the claimed invention. As indicated in the same Final Office Action, Kumar teaches a data collection module containing a text analytics module that performs text analysis and feature extraction on user’s comments using natural language processing and bag-of-words methods (Kumar [0061]-[0062]). This text analytics module featurizes the textual data containing sentiment information associated with items and/or users, including information pertaining to an author or creator of an item, where the information of the author or creator is provided in a review. Kumar also teaches this text analytics module also identifies features associated with the popularity of items created or posted by the creator based on likes, purchases, and reviews, as well as genres of other items, as well as other content features such as those related to an item, or those associated with a topic of an article. The popularity of items created or posted by a creator corresponds to subject feature word expressions corresponding to an author. As indicated in the same Final Office Action, in the context of analyzing news articles or reviews, users or creators can tag articles or reviews as popular or interesting, where the popularity and interestingness of an article or review are valid measurements for establishing the quality of a news article or review. Hence, identified content features related to an item, different genres of an item, or article topics that contain user sentiment information associated with an item’s or entity’s popularity also correspond to identified features associated with the quality of a review or article (Kumar [0067]-[0068]: “The data collection module 220 instructs the text analytics module 222 to generate text features from the description text and title, for example, vector space representation of the description text and title and stores it as item data. … the data collection module 220 obtains user comments, such as comments on an item, and comment features (e.g., metadata) from a server or service. The data collection module 220 generates item data from the comments and comment features. For example, the item data may include the number of comments, vector space representations of text comments (generated by text analytics module 222), sentiment features generated from the text comments using natural language processing, etc. … the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data … the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or review provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item …”; and [0069]: “… the data collection module 220 obtains item popularity information … may include view count, number of likes, dislikes, or purchases, popularity history … the data collection module 220 obtains item content feature information … may include the length of a video or song, notable frame in the video … color features of a video, the topic of an article extracted via topic modeling …”) Kumar further teaches that this identified information obtained from the data collection module provided as part of the user data, item data, and user-item interaction data is taught in Kumar Figures 3, 4, and 5 and in Kumar [0066]-[0068], [0071]-[0075], [0081]-[0082], and is provided to the flow taught in Kumar Figure 11 to generate a subset of input feature data, each of which trains and builds a plurality of classifiers to produce prediction results and recommendations, where this providing of information for further training and building of classifiers corresponds to a collection process of this obtained information that includes features such as the author and quality of an article or review. Hence, Kumar continues to teach the recited claim limitation found in the independent claims, and thus Applicant’s argument is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“Polikar involves an automatic decision-making application that combines a personal opinion, a second opinion and even a third opinion to arrive at the most sensible final decision. Polikar discusses the combination of classifiers in an ensemble-based algorithm that is conducive to multiple classifiers, classifier fusion, classifier selection, classifier diversity, incremental learning and data fusion. Polikar discusses two key components of ensemble systems: an algorithm to generate the individual classifiers of the ensemble and a method for combining the outputs of these classifiers. Polikar also describes classifier fusion and classifier selection in the decision-making algorithm. However, Polikar fails to disclose or suggest the above technical feature of "if the user's comment is a negative comment, the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article, the event or the entity relating to the content contained in the article" recited in claims 1 as currently amended”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that the Applicant does not provide any additional arguments other than trying to apply the Polikar reference to teach the newly amended limitations in the independent claims. The newly amended limitations will be addressed in the relevant section indicated below. Furthermore, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As indicated in the Final Office Action mailed March 29, 2022, the Polikar reference is used to teach the following identified limitations from the independent claims: “processing … each of the plurality of classifiers to obtain a prediction result of the classifier, the prediction result comprising respective results of giving up vote …” and “predicting … according to the prediction results of the respective classifiers and a predetermined weight of the respective classifiers …”. Examiner points to the same Final Office Action for the claim mapping details for these independent claim limitations, as well as the relevant 103 prior art section provided below. Hence, Applicant’s argument regarding the Polikar reference is not persuasive, and the prior art rejection is maintained.
Regarding Applicant’s Remarks:
“At least for the similar reasons, independent claims 17 and 20 are also in condition for allowance.
The dependent claims are also in condition for allowance at least by virtue of their dependency from one of the allowable independent claims.”
Examiner has considered this argument, and finds the argument to be not persuasive. Examiner notes that Applicant does not provide any additional arguments other than referencing Applicant’s previous set of arguments made for the limitations recited in independent Claim 1. As established in response to the previous set of arguments in the above paragraphs, Applicant’s arguments concerning the identified limitations in independent Claim 1 were not persuasive, and hence Applicant’s arguments for the same limitations present in independent Claims 17 and 20 are also not persuasive, and thus the prior art rejections are maintained.
As noted above, Applicant’s amended claims necessitates further examination and re-evaluation of the amended and related original claims. The updated claim mappings according to Applicant’s amended claims are provided in the relevant sections indicated below.

Information Disclosure Statement
The non-patent literature document in the following information disclosure statement was not considered due to the following reason:
IDS 10/13/2021: Search Report of Chinese Application no. 2017104695427 dated May 25, 2021, 3 pages (no English translation). While it appears that this search report was filed on May 25, 2021 (as this is the date shown on page 3), the majority of the search report is written in Chinese (including the search summary and table headings), thus making it difficult to consider its relevance with the Applicant’s disclosure. If applicant wishes to have this search report further considered, Applicant is advised to provide a translation of the search summary and table headings for this document. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding Claims 1, 17, and 20,
Claims 1, 17, and 20 recite the newly amended limitation “… wherein if the user’s comment is a negative comment, the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article, the event or the entity relating to the content contained in the article.”. Under its broadest reasonable interpretation, the term “filtering” broadly recites an extraction of an element, and hence this amended limitation broadly recites that for negative comments, the subject feature word expressions related to the quality or the author of the article are collected, with the subject feature word expressions related with an event or entity associated with content contained in the article being filtered (i.e., extracted). However, Applicant’s support in their specification indicates the filtering and collection of different elements when compared with Applicant’s newly amended limitation. Examiner points out that Applicant’s specification p.26 lines 4-15 (Applicant’s published paragraph [0162]) and p.27 lines 11-21 (Applicant’s published paragraph [0167]) indicates performing pre-filtering on a negative comment related to the quality of the content of the news article, and not filtering on a negative comment related to an event or entity associated with content contained in the article, as recited in the amended claims (p.26 lines 4-15: “… if the user's comment is a negative comment, it is necessary to distinguish whether the user's comment is a comment on the article quality or article author, or on an event or entity in the article. … in the present embodiment, it is feasible to pre-filter out some users' negative comments on the quality of the content of the news, namely, filter out users' comments on the low-quality article, in a manually-checking manner. Then, it is feasible to collect commenting subjects in these negative users' comments, as commenting subjects that comment on the low-quality article, namely, subject feature words.”; and p.27 lines 11-21: “… it is feasible to pre-filter out some users' negative comments on the quality of the content of the news, namely, filter out users' comments on the low-quality article, in a manually-checking manner. Then, it is feasible to collect typical commentary content feature words in these negative user's comments, as commentary content feature words for commenting on the low-quality article. …”). Furthermore, Applicant’s specification is vague about what is meant by “… collect commenting subject in these negative users’ comments, as commenting subjects that comment on the low-quality article, namely, subject feature words”, whether the phrase “these negative users’ comments … namely, subject feature words” is in reference to the subject feature words from the pre-filtered out content quality, or the subject feature words from the “un-filtered” negative comments related to the article author, or an event or entity associated with content found in the article. Applicant’s specification p.27 line 23-26 (Applicant’s published paragraph [0168]) tries to provide examples of a negative comment being collected (“cheating traffic” or “incongruous” appearing under sensational headline writer’s news), but depending on the analysis of the context and surrounding words in which these terms are found, a person having ordinary skill in the art can interpret these terms “cheating traffic” and “incongruous” as negative comments related to an author of the article (e.g., “the author did not follow his own rules, as she was found cheating traffic recently”; “the author’s findings has been inconsistent and found to be incongruous with his earlier work”), quality of a content (e.g., “this is horrible because it provides instructions for cheating traffic”; “the conclusion is not well written because it is incongruous with the beginning of the article, making it hard to follow”), or to an entity or an event associated with content found in an article (e.g., “this weblink on cheating traffic should be banned”; “this book’s plot is incongruous with the morals it is trying to teach”). Hence, Applicant’s disclosure not only lacks a written description that indicates the specific filtering of a negative comment related to an event or entity associated with content contained in an article as recited in the newly amended claim limitation, it also is vague as to which subject feature word relationship from the negative comment is ultimately being collected (i.e., the subject feature word related to the article author, the subject feature word related to content quality, or the subject feature word related to an entity or event relating to content found in an article). The specification must describe and support the claims such that the public is informed of the boundaries of what constitutes infringement of the patent, as well as determining whether the claimed invention meets all the criteria for patentability by distinctly claiming the subject matter which the inventor regards as the invention. See MPEP 2163. Given that there is a lack of written support for the recited newly amended limitation, this claim limitation in Claims 1, 17, and 20 fails to comply with the written description requirement. For the purposes of examination, this limitation will be interpreted in the context of the prior art.
Claims 2-16 are dependent claims tracing back to parent independent Claim 1, and as such inherit the same lack of written description issue established in Claim 1. Hence, Claims 2-16 are also rejected as failing to comply with the written description requirement by virtue of dependency.
Claims 18-19 are dependent claims tracing back to parent independent Claim 17, and as such inherit the same lack of written description issue established in Claim 17. Hence, Claims 18-19 are also rejected as failing to comply with the written description requirement by virtue of dependency.

Claim Rejections - 35 USC § 103












The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar], in view of Polikar, Robi, Ensemble Based Systems in Decision Making, IEEE Circuits and Systems Magazine, Third Quarter 2006 [hereafter referred as Polikar], in further view of Singh et al., An Approach towards feature specific opinion mining and sentimental analysis across e-commerce websites, 2014 5th International Conference -Confluence The Next Generation Information Technology Summit, September 25-26 2014, IEEE 2014 [hereafter referred as Singh]. 
Regarding amended Claim 1, 
Kumar teaches
(Currently Amended) A computer-implemented method for recognizing a low-quality article based on artificial intelligence (Examiner’s note: Under its broadest reasonable interpretation, an article’s quality is interpreted to be a measurement of the article’s inherent appeal, which can be measured in various ways, such as its popularity, its interestingness, or its relevance to a reader; hence a “low-quality” article can be interpreted as an article having low popularity (e.g., unpopular), having non-interesting content, or containing non-useful information. Kumar teaches a recommendation system that supports various applications, including news-related applications (“news-recommending system”). Kumar also teaches in Kumar [0069] a data collection module within a recommendation server collecting items and their respective item content data including an item topic, with the popularity of an item measured based on user feedback such as view count, number of likes and dislikes, and with an item’s popularity contributing towards a recommendation rating for an item. In the context of a news recommendation service, these items correspond to news articles, with a news article’s measured popularity and its corresponding recommendation rating are valid measurements for establishing an item’s “quality”, thus allowing for recognizing whether the to-be-recognized article is a low-quality article or a non-low-quality article (Kumar [0022]: “A system and method for generating a recommendation system using supervised learning is described.”; [0002]: “Recommendation systems are applied in a variety of applications … to recommend movies, music, restaurants, books, news, and various other products for user consumption.”; and [0108]: “… popularity is measured in terms of the number of overall positive interactions such as purchases or likes, or the current rate of positive interactions.”).), wherein the method comprises: 
obtaining a user feedback behavior feature of a to-be-recognized article in a news-recommending system (Kumar Figure 1, elements 102, 108, 116; Kumar Figure 2, element 102, 220, 212: examiner’s note: Kumar teaches a recommendation server for running a news-related application (“news-recommending system”) interacting with an online service and items from an item server (an item being a news article, with item data being a feature from the news article, corresponding to “a to-be-recognized article”) to create supervised learning models that recognize an item’s quality and perform recommendations. Kumar also teaches a data collection module (Kumar [0066], [0069]) within the recommendation server (running a news-related application) obtaining user data attributes and user feedback (corresponding to “a user feedback behavior feature of a to-be-recognized article”), including comments, user shares, likes, dislikes, favorites, and actions. Kumar further teaches corresponding method steps (Kumar Figure 6, element 606, Kumar [0120]-[0121]) for using a data collection module to collect user-item interaction data and featuring this data, thus corresponding to “obtaining a user feedback behavior feature of a to-be-recognized article” (Kumar [0030]: “… the recommendation server 102 provides services to a data analysis customer by receiving and processing information from the plurality of resources or devices 108, 110, and 114 to create predictive models and, in some instances, generate recommendations based on those models. … the recommendation server 102 provides the predictive model to the item server 108 for use in generating item recommendations for users subscribed to the online service 116 hosted by the item server 108.”; [0066]: “… the data collection module 220 groups user data as and/or include … (3) … number of positive interactions, number of negative interactions, last five interactions, engagement rate by time of day, user's active applications, number of visits in the last month, week, or day, average interaction time over a time period, etc., (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”; and [0120]-[0121]: “… the data collection module 220 collects item data for one or more items, which may occur in the same or similar way to or along with the collection of user data discussed above. The data collection module 220 and/or the data preparation module 226 may augment or featurize the item data to describe items or similarity between items, as described elsewhere herein … the data collection module 220 collects user-item interaction data for one or more users and items, which may occur in a similar way to or along with the collection of user data and/or item data discussed above. … the storage device 212 may already contain user data and item data, but the data collection module 220 updates the interaction data to include an interaction of the user with the item (e.g., as received, or, in some instances, as the interaction occurs).”).), 
the user feedback behavior feature being in multiple forms and comprising user’s comments and non-user’s comments which refer to user feedback other than the user’s comments (Examiner’s note: Kumar teaches a data collection module performing gathering of various forms of user and interaction data, including user’s comments as well as non-user’s comments (user feedback such as likes, dislikes, shares, actions) (Kumar Figure 2, element 220; Figures 4, 5 and [0071]-[0075]; [0080]-[0082]; and [0066]-[0068]: “… user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth … the data collection module 220 obtains user comments, such as comments on an item, and comment features (e.g., metadata) from a server or service… the data collection module 220 obtains author or creator information associated with an item from a server or service … could include the popularity of items created or posted by the create (e.g., in terms of one or more of views, likes, purchases, and/or reviews provided…), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item …”.);
according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the predetermined low-quality article recognition model comprising a plurality of classifiers, each of which corresponding to one of the user feedback feature (Kumar Figure 2, element 234a: examiner’s note: As indicated earlier, Kumar [0069] teaches a data collection module within a recommendation server collecting items and their respective item content data including an item topic, with the popularity of an item measured based on user feedback such as view count, number of likes and dislikes, and with an item’s popularity contributing towards a recommendation rating for an item. In the context of a news recommendation service (Kumar [0002],[0022]), these items correspond to a news article, and a news article’s measured popularity and its corresponding recommendation rating are valid measurements for establishing an item’s “quality”, allowing for recognizing whether the to-be-recognized article is a low-quality article or a non-low-quality article. Kumar further teaches a supervised learning module creating multiple supervised learning models that are associated with subsets of user and interaction data (Kumar [0104]: “… the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g., different subsets of user data, subsets of item data or subsets of interactions data).”), where the user and interaction data includes the user feedback behavior information (Kumar [0066]-[0068]; Figures 4, 5 and [0071]-[0075]; and [0080]-[0082]), and each supervised learning model can be different types of supervised learning models including a linear model or a gradient boosted model for generating predictions, with each of these multiple supervised models generating predictions corresponding to “a classifier”. This supervised model generation is taught in Kumar Figure 11, [0131]-[0133], where a model generation module is triggered to select the supervised learning methods to train and build these supervised learning models (Kumar [0090]-[0092]), which are further used to perform predictions of a user response (Kumar [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”, where user responses including likes or dislikes are valid measurement of popularity and hence a prediction of the “quality” of an item). Hence, this flow of using user data, item data, and user-item interaction data to train and build supervised learning models to form predictions and recommendations of items applied in the context of analyzing news articles corresponds to a process for “according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article …”. Kumar further teaches combining the multiple supervised learning models to generate a final prediction using weighted averaging, where these examples of combining multiple supervised learning models (and their respective predictions) into a larger combined model encompassing the individual supervised learning models corresponds to “… the predetermined low-quality article recognition model comprising a plurality of classifiers, each of which corresponding to one of the user feedback feature” (Kumar [0104]-[0105]: “ … the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset … multiple models can be created and their results can be combined using … weighted averaging, … the supervised learning module 234a optimizes a quantity of gradient boosted models to be combined by … combining the models created for each dataset, and comparing the accuracies obtained for the different numbers of models … the supervised learning module 234a selects and trains multiple models on each sample dataset or subset dataset and then combines the models by a simple averaging approach … the supervised learning module 234a first creates a support vector machine, a gradient boosted model, and a linear model, and then creates a final model that takes the predictions of each these models as inputs together with the original inputs and the final model predicts the outputs.”).);
wherein said recognizing whether the to-be-recognized article is a low-quality article comprising:
processing the corresponding user feedback behavior feature using each of the plurality of classifiers (Examiner’s note: As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes generating subsets of features from a master dataset that includes user data, item data, and user-item interaction data (Kumar Figure 11, steps 1102 and 1104, where the user data, item data, and user-item interaction data is taught in Kumar Figures 3, 4, and 5 and in Kumar [0066]-[0068], [0071]-[0075], [0080]-[0082], thus corresponding to “user feedback behavior feature”) and using this subset of input feature data as input into a model generation module to select supervised learning methods from a supervised learning module (Kumar Figure 2, elements 232, 234a) to train and build supervised learning models based on this subset of input feature data (Kumar [0090]-[0092] and Kumar Figure 11, steps 1106 and 1108, where each of the generated supervised learning model corresponds to “a classifier” as taught in Kumar [0105]). Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where these predictions are provided to a recommendation server to generate a recommendation of a candidate item based on the prediction, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches that additional supervised learning models can be created from these subsets of data (Kumar Figure 11, steps 1120-1122, and steps 1106-1122 repeatedly) until the supervised learning module determines that no more feature subsets of data can be created, thus halting the process of model building. Hence this process of forming feature subsets of datasets and using them to train and build supervised learning models corresponds to “processing the corresponding user feedback behavior feature using each of the plurality of classifiers”.), …
predicting whether the to-be-recognized article is the low-quality article, according to the prediction results of the respective classifiers and a … weight of the respective classifiers (Examiner’s note: Kumar teaches the supervised learning module selecting and training multiple supervised learning models and combining the models to generate a final prediction using weighted averaging, where these examples of combining multiple supervised learning models (and their respective predictions) into a larger combined model encompassing the individual supervised learning models. Thus, the process of combining supervised learning models and their respective individual predictions into an aggregate prediction through weighted averaging corresponds to a method for “predicting whether the to-be-recognized article is the low-quality article, according to the prediction results of the respective classifiers and a … weight of the respective classifiers” (Kumar Figure 2, element 234a; [0104]-[0105]).); and
obtaining the prediction results of the respective classifiers of the user’s comments based on respective subject feature word expressions of the user’s comments … the subject feature word expression corresponding to the quality or the author of the article (Kumar Figure 2, element 220, 222: examiner’s note: The ‘or’ defined in this claim limitation is interpreted as an exclusive ‘or’, indicating that either a subject feature word expression corresponding to the quality or the author of the article is required to be present for the claimed invention, or corresponding to an event in the article or an entity in the article is required to be present for the claimed invention. Kumar teaches a data collection module containing a text analytics module that performs text analysis and feature extraction on user’s comments using natural language processing and bag-of-words methods (Kumar [0061]-[0062]). This text analytics module featurizes the textual data containing sentiment information associated with items and/or users, including information pertaining to an author or creator of an item, where the information of the author or creator is provided in a review. Kumar also teaches this text analytics module also identifies features associated with the popularity of items created or posted by the creator based on likes, purchases, and reviews, as well as genres of other items, as well as other content features such as those related to an item, or those associated with a topic of an article. As indicated earlier, the popularity and interestingness of an article or review are valid measurements for establishing the quality of a news article or review. Hence, identified content features related to an item, different genres of an item, or article topics that contain user sentiment information associated with an item’s or entity’s popularity correspond to identified features associated with the quality of a review or article, thus corresponding to “… subject feature word expressions of the user’s comments … the subject feature word expression corresponding to the quality or the author of the article” (Kumar [0067]-[0068]: “The data collection module 220 instructs the text analytics module 222 to generate text features from the description text and title, for example, vector space representation of the description text and title and stores it as item data. … the data collection module 220 obtains user comments, such as comments on an item, and comment features (e.g., metadata) from a server or service. The data collection module 220 generates item data from the comments and comment features. For example, the item data may include the number of comments, vector space representations of text comments (generated by text analytics module 222), sentiment features generated from the text comments using natural language processing, etc. … the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data … the information about the creator could include the popularity of items created or posted by the creator (e.g., in terms of one or more of views, likes, purchases, and/or review provided on the server or service or a third party server or service), genres of other items by the same creator, and/or other information pertaining to an author or creator of an item …”; and [0069]: “… the data collection module 220 obtains item popularity information … may include view count, number of likes, dislikes, or purchases, popularity history … the data collection module 220 obtains item content feature information … may include the length of a video or song, notable frame in the video … color features of a video, the topic of an article extracted via topic modeling …”). Kumar further teaches that this information is provided as part of the user data, item data, and user-item interaction data is taught in Kumar Figures 3, 4, and 5 and in Kumar [0066]-[0068], [0071]-[0075], [0081]-[0082], and is provided to the flow taught in Kumar Figure 11 to generate a subset of input feature data, each of which trains and builds a plurality of classifiers to produce prediction results and recommendations, thus corresponding to “obtaining the prediction results of the respective classifiers of the user’s comments based on respective subject feature word expressions of the user’s comments … the subject feature word expression corresponding to the quality or the author of the article …”.), or 
to an event or an entity in the article (Examiner’s note: The ‘or’ defined in this claim limitation is interpreted as an exclusive ‘or’, indicating that either a subject feature word expression corresponding to the quality of the article or the author of the article is required to be present for the claimed invention, or corresponding to an event in the article or an entity in the article is required to be present for the claimed invention. Under its broadest reasonable interpretation, the terms “an event” and “an entity” in an article are broadly recited, thus resulting in an interpretation where any type of action, event, or activity identified in text can correspond to “an event”, and where any type of item, place, location, identified in text can correspond to “an entity”. As indicated earlier, Kumar teaches a data collection module containing a text analytics module that performs text analysis and feature extraction on user’s comments using natural language processing and bag-of-words methods, such that the text analytics module featurizes the textual data associated with items and/or users, including item information (and genres of other items) pertaining to an author or creator, and the corresponding popularity actions associated with the item pertaining to an author or creator, where these item listings/genres of other items and popularity actions represent an entity and an event in the article, respectively (Kumar [0061]-[0062]; [0067]-[0068]). Kumar further teaches that this information is provided as part of the user data, item data, and user-item interaction data is taught in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0081]-[0082], and is provided to the flow taught in Kumar Figure 11 to generate a subset of input feature data, each of which trains and builds a plurality of classifiers to produce prediction results and recommendations, thus corresponding to “obtaining the prediction results of the respective classifiers of the user’s comments based on respective subject feature word expressions of the user’s comments … the subject feature word expression corresponding … to an event or an entity in the article.”).  
While Kumar teaches combining multiple classifiers through combination methods including weighted averaging, and the storing of the respective learned parameter settings (i.e., weights) in memory, Kumar does not explicitly teach
processing … each of the plurality of classifiers to obtain a prediction result of the classifier, the prediction result comprising respective results of giving up vote …
predicting … according to the prediction results of the respective classifiers and a predetermined weight of the respective classifiers …
Polikar teaches
processing … each of the plurality of classifiers to obtain a prediction result of the classifier, the prediction result comprising respective results of giving up vote (Polikar p.28 Figure 5: examiner’s note: Referring to Polikar Figure 5 (Test: Simple Majority Voting), Polikar teaches simple majority voting, where an ensemble containing classifiers                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                    , …,                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     each contribute to a vote                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                    , where a value of 1 indicates that the classifier picks a certain class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                    , and a value of 0 indicates otherwise. Polikar teaches that these individual votes from each of the plurality of classifiers in the ensemble are summed together based on class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                    , with the decision outcome based on determining the class that receives the highest total vote, and using that determination to determine the final classification for the ensemble. The representation of a vote from a classifier being 0 corresponds to the respective classifier not contributing to the overall classification, where this zero contribution vote from a classifier corresponds to determining a “… prediction result comprising … respective result of giving up vote”. When combined with the teachings of Kumar, the final classification that is based on the sum of each of these votes generated from a plurality of classifiers based on class corresponds to “processing … each of the plurality of classifiers to obtain a prediction result of the classifier, the prediction result comprising respective results of giving up vote”. Polikar further teaches that this concept of simple majority voting is not necessarily tied to bagging algorithm but can be used in the context of performing majority voting and its extension weighted majority voting to determine the final classification result from the ensemble of a plurality of classifiers (Polikar pp.34-35 Section 4.1 Combining Class Labels and Section 4.1.1 Majority Voting; and Section 4.1.2 Weighted Majority Voting 1st paragraph: “… let us denote the decision of hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     on class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                     as                         
                            
                                
                                    d
                                
                                
                                    t
                                    ,
                                    j
                                
                            
                        
                    , such that                         
                            
                                
                                    d
                                
                                
                                    t
                                    ,
                                    j
                                
                            
                        
                     is 1, if                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     selects                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                      and 0, otherwise.”).) …
predicting … according to the prediction results of the respective classifiers and a predetermined weight of the respective classifiers (Polikar p.31, Figure 9: examiner’s note: Referring to Polikar Figure 9, Polikar teaches                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     (1 < k < T), where                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     represents a different classifier with different weights determined by their respective logarithm of training error 1/                        
                            
                                
                                    β
                                
                                
                                    t
                                
                            
                        
                     (Polikar p.30 col.1 3rd paragraph – p.30 col.2 1st paragraph: “…AdaBoost uses a rather undemocratic voting scheme, called the weighted majority voting. The ideas is an intuitive one: those classifiers that have shown good performance during training are rewarded with higher voting weights than the others. … To avoid potential instability that can be caused by asymptotically large numbers, the logarithm of 1/                        
                            
                                
                                    β
                                
                                
                                    t
                                
                            
                        
                     is usually used as the voting weight of                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . At the end the class that receives the highest total vote from all classifiers is the ensemble decision.”). Polikar teaches assigning weights                         
                            
                                
                                    w
                                
                                
                                    t
                                
                            
                        
                     for each classifier                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     as part of the Weighted Majority Voting scheme taught in Polikar pp.34-35 Section 4.1.2 Weighted Majority Voting, to determine the final classification result from the ensemble of a plurality of classifiers, where the assigned weights for each respective classifier corresponds to “a predetermined weight of the respective classifiers”. Hence, this process of applying weighted majority voting corresponds to “predicting … according to the prediction results of the respective classifiers and a predetermined weight of the respective classifiers”.) …
Kumar and Polikar are analogous art as both teach the use of multiple classifier models to perform predictions.
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take the weighted averaging combination method of Kumar and enhance it with the AdaBoost.M1 and weighted majority voting ensemble method of Polikar as a way to generate an aggregated prediction from multiple classifier models. The motivation to combine is taught in Polikar, as boosting algorithms such as AdaBoost.M1 improve the prediction performance by taking a diverse set of multiple classifier models that individually perform predictions on certain data sets, using each of their individual predictions to cross-train and contribute towards a stronger combined prediction. Furthermore, Polikar also teaches that ensemble methods like the AdaBoost.M1 boosting algorithm can be extended to support other types of learning such as incremental learning, thus allowing the existing classifier model framework to be re-used with minimal impact, and allowing easy addition of newer classifier models, thus improving the extensibility of the classifier system (Polikar p.40 col.1, 1st - 4th paragraphs: “The primary thrust of using ensemble systems has been to reduce the risk of choosing a single classifier with a poor performance, or to improve upon the performance of a single classifier by using an intelligently combined ensemble of classifiers. Many additional areas and applications have recently emerged, however, for which the ensemble systems are inherently appropriate. … In certain applications, it is not uncommon for the entire dataset to gradually become available in small batches over a period of time. Furthermore, datasets acquired in subsequent batches may introduce instances of new classes that were not present in previous datasets. In such settings, it is necessary to learn the novel information content in the new data, without forgetting the previously acquired knowledge, and without requiring access to previously seen data. The ability of a classifier to learn under these circumstances is usually referred to as incremental learning. … A practical approach for learning from new data involves discarding the existing classifier, and retraining a new one using all data that have been accumulated thus far. This approach, however, results in loss of all previously acquired information, a phenomenon known as catastrophic forgetting (or interfering) [74]. … Ensemble systems have been successfully used to address this problem. The underlying idea is to generate additional ensembles of classifiers with each subsequent database that becomes available, and combine their outputs using one of the combination methods discussed above.”).
While Kumar in view of Polikar teaches a data preparation module analyzing, determining, and obtaining negative interaction data (e.g., dislikes) based on the collected textual data from a data preparation module (Kumar [0071], [0080], [0082], [0084]), Kumar in view of Polikar does not explicitly teach
… wherein if the user’s comment is a negative comment, the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article, the event or entity relating to the content contained in the article.
Singh teaches
… wherein if the user’s comment is a negative comment, the subject feature word expression corresponding to the quality or the author of the article is collected by filtering the negative comment on an event or an entity in the article, the event or entity relating to the content contained in the article (Examiner’s note: As indicated earlier, this limitation exhibits a 112(a) lack of written description issue, and hence for the purposes of examination, this limitation will be interpreted as analyzing a negative comment, and identifying and collecting text associated with a content quality or author, and filtering out or extracting text associated with events or entities associated with content within an article that is not related to content quality or article author. Additionally, this claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user’s comment is a negative comment …”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. Singh teaches performing opinion text mining using reviews, blogs and user postings associated with a target product, where these opinions contain positive or negative sentiments, and hence these opinions with these sentiments represent user’s positive and negative comments (Singh p.329 col.1 Section I. Introduction 1st paragraph: “… diverse data sets (reviews, blogs and user postings) … the manufacturer needs to take into account all opinions expressed online …”; p.329 col.2 bullet e): “The system must be able to analyze the sentiments corresponding to specific features of a product. Do they (customers) like the camera? Or hate the gyroscope?”). Singh further teaches for each review, performing an analysis to identify objects containing a target entity that is being talked about (representing a main topic), and filter out other objects that may not be contributing or relevant entities with respect to the main topic. Singh shows an example review containing three statements, with sentiments “love”, “like” associated with the main topic (“Dell Inspiron 1525”; “laptop”), and with some sentiments (“awful”) associated with different entities and events that are not part of the main topic/content (“return”). Based on this analysis, the first part of Statement 1 and first part of Statement 3 are identified as containing sentiments that are associated with the main topic/content of the view (and are identified as being relevant), while Statement 2 and the last part of Statement 3 are filtered out as containing objects and/or sentiments that are not associated with the main topic/content of the review (and identified as being not relevant) (Singh p.329 col.2 bullet f): “The system must be able to filter out reviews and features that are not ‘that significant’.”; pp.329-330 col.2 bullet b) Object Identification: “In opinion mining, an object is the target entity which is being talked about in a review … (Statement 1) I bought a Dell Inspiron 1525 yesterday and it is a good laptop and has a good screen. (Statement 2) However, my father asked me to return it because I used his credit card. (Statement 3) I like the laptop very much but it is awful that I have to return it.” … Statement 1 and the first part of statement 3 have objects which are relevant to the product. … Statement 2 and last part of statement 3 has no information about the product. Thus, it is necessary to filter out statements that are not relevant from context of the product, in order to gain a useful insight of the opinion.”; p.331 Section III. Review Filtering Mechanism; and pp.331-332 Section IV. NLP and Sentiment Analysis). Although Singh’s example shows positive sentiments towards a main topic/content of the review, as indicated earlier, Singh teaches that these expressed sentiments can also be negative (e.g., “Or hate the gyroscope?”), resulting in a review containing a negative comment, with the same analysis being performed on these negative comments. Hence, a person having ordinary skill in the art can apply this same analysis on reviews containing negative sentiments associated with the main topic/content (“wherein if the user’s comment is a negative comment, the subject feature word expression corresponding to the quality … is collected”), and also perform the filtering of negative sentiments containing objects and/or sentiments that are not associated with the main topic/content (“… filtering the negative comment on an event or entity related in the article, the event or entity relating to the content contained in the article”).).
Kumar in view of Polikar and Singh are analogous art as both teach performing analysis and obtaining interaction/comment data based on collected textual data containing negative comments from users.
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take data preparation module taught in Kumar in view of Polikar and enhance it to perform the text mining analysis involving the data filtering methods taught in Singh as a way to extract out textual information that is not relevant or associated with the main topic or context. The motivation to combine is taught in Singh, since this extraction of text that is not associated with the main topic/content and the identification of the text that is associated with the main topic/content allows the system to only analyze the textual feature data that is most relevant to the main topic/content in order to produce more useful insights for further analysis, which also improves the computational efficiency of the system by processing only the relevant feature data (while discarding irrelevant feature data), which in turn further improves the overall accuracy of the system (Singh Abstract; and p.330 1st paragraph).
Regarding original Claim 2, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 1, 
wherein the method further comprises:
obtaining a feature of the to-be-recognized article in the news-recommending system (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1 (where a feature of the to-be-recognized article in the news-recommending system is functionally equivalent to a user feedback behavior feature), and hence is rejected under similar rationale.); 
correspondingly, the step of, according to the user feedback behavior feature of the to-be-recognized article and a predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article specifically further comprises: 
recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model (This claim limitation is similar in scope to a corresponding claim limitation in Claim 1, and hence is rejected under similar rationale.), and
in combination with the feature of the to-be-recognized article (Kumar Figure 2, elements 226, 212: examiner’s note: Kumar teaches a data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data collected from the storage device and from the data collection module, where the columns represent features related to the user, item, and user-item interaction (where an user-item interaction corresponds to one of “the feature of the to-be-recognized article”), thus making this training data table containing user, item, and user-item interaction information corresponding to a use of this training data table “in combination with the feature of the to-be-recognized article” (Kumar [0080]-[0081]: “… the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. … the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212.”; and [0082]: “Row 1: ... [**] [ItemID], [Item category], [Item tags], [Item view count], [Item number of likes], [Item current rate of views], [Item description feature vector], [List of 5 items most similar to current item in terms of content], [List of 5 items most similar to current item in terms of genre], [List of 5 items most similar to current item in terms of category], [List of 5 items most similar to current item in terms of ratings], [Average age of users having interacted with the item], ... [User response to current item (e.g., like, dislike view, skip ignore, total interaction time, purchase, no purchase, rating, money spent, profit result from purchase)] …”).).  
Regarding original Claim 3, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 2, 
wherein before the step of, according to the user feedback behavior feature of the to-be-recognized article and the predetermined low-quality article recognition model, recognizing whether the to-be-recognized article is a low-quality article, the method further comprises: 
collecting user feedback behavior features corresponding to respective training articles in several training articles whose known class is a low-quality article or a non-low-quality article, as training data to obtain several training data (Kumar Figure 1, element 102, 108, 110, 114; Figure 2, elements 110, 220: Kumar teaches a data collection module collecting user-item interactions for multiple items (an item being a news article) (“collecting user feedback behavior features corresponding to respective training articles”) (Kumar [0073]: “… the data collection module 220 obtains actions performed by one or more users on items from a server or service. … the item server 108, the data collector 110, or the client device 114, or a component thereof, records user interactions with items, such as actions including likes, dislikes, purchases, skips, views, length of views, etc. … the data collection module 220 obtains actions performed by the one or more users on items which were recommendations suggested to the users by the server or service. … the data collection module 220 obtains whether the user action was to skip, or view, or like, or dislike, or purchase the recommended items.”). Kumar further teaches that the data collection module collects data related to items (an item being a news article) belonging to a category or tag (“known class”, Kumar [0082]), with tags chosen by the user of the service or experts/creators (Kumar [0068]: “… the data collection module 220 obtains item tag or category information on items from the server or service and determines a genre, class or category of the item as item data. … the tag can be chosen by the users of the service or by experts. … the data collection module 220 obtains author or creator information associated with an item from a server or service and generates item data. …”). As indicated earlier, popularity and interestingness are valid measurements for establishing the “quality” of a news article (“whose known class is a low-quality article or a non-low-quality-article”). All of this data collected from the data collection module is provided to the data preparation module to form training data in the form of tables (Kumar [0080]-[0082]), hence corresponding to a process for collecting “… training data to obtain several training data”.); 
training the low-quality article recognition model according to the several training data (Examiner’s note: Under its broadest reasonable interpretation, “the low-quality article recognition model” is interpreted to be the predetermined low-quality article recognition model recited earlier in the claim. As indicated earlier, Kumar teaches a flow that includes generating subsets of features from a master dataset provided by the training data table that includes user data, item data, and user-item interaction data (Kumar Figure 11, steps 1102 and 1104, where the training data table containing user data, item data, and user-item interaction data is taught in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0080]-[0082]) and using this subset of input feature data as input into a model generation module to select supervised learning methods from a supervised learning module (Kumar Figure 2, elements 232, 234a) to train and build multiple supervised learning models based on this subset of input feature data (Kumar Figure 11, steps 1106 and 1108 and [0090]-[0092]: “The model generation module 232 may include computer logic executable by the processor 202 to create models based on the data collected by the data collection module 220 and data prepared by the data preparation module 226. … the model generation module 232 may include a supervised learning module 234a … The supervised learning module 234a selects supervised learning methods and trains models based on user, item, and interaction data collected by the recommendation server 102.”). Each generated supervised learning model corresponds to “a classifier” as taught in Kumar [0105] based on a subset of input feature data (Kumar Figure 11, steps 1102 and 1104), and that these supervised learning models can be created from these subsets of data (Kumar Figure 11, steps 1120-1122, and steps 1106-1122 repeatedly) until the supervised learning module determines that no more feature subsets of data can be created, thus halting the process of model training and model building. Hence this process of forming feature subsets of datasets and using them to train and build supervised learning models corresponds to “training the low-quality article recognition model according to the several training data” (Kumar [0104]: “… the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”; and Figure 11, [0131]-[0133]).).  
Regarding original Claim 4, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 3, 
wherein each training data further comprises 
a feature of a corresponding training article (Examiner’s note: Kumar teaches a training data table, including item data columns, with features such as item category, item view count, number of likes, item description feature vector, item current rate of views (Kumar [0082], corresponding to “a feature of a corresponding training article”).).
Regarding original Claim 8, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes clicking and opening times and times of clicking dislikes, and the feature of the to-be-recognized article includes displaying times, and the low-quality article recognition model includes a second classifier model (Examiner’s note: This claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes … , and the feature of the to-be-recognized article includes …”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. Kumar teaches a data collection module collecting user-item interaction data (“user feedback behavior feature of the to-be-recognized article”), based on clickstreams, including the start time of interaction (“includes clicking and opening times”) and dislikes (“times of clicking dislikes”) (Kumar Figure 5 and [0075]: “As shown in … FIG. 5, the data collection module 220 aggregates an interaction data list … that represents any action a user can potentially take with an item, which may be obtained … from a user's purchase history, user device, clickstream, internet cookies, view history, etc., … the data collection module 220 collects as user-item interaction data and/or includes likes, dislikes, number of watches, viewing time, money spent, copying text, rotating of mobile device, rating, tweets, start time of interaction, end time of interaction, pause time, share, re-share, etc.”). Kumar further teaches the same data collection module collecting item data, including total viewing time or duration, with this information corresponding to “the feature of the to-be-recognized article includes displaying times” (Kumar Figure 4 and [0071]: “As shown in … FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis … the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc. ...”). As indicated earlier in the claim limitation “training the low-quality article recognition model according to the several training data” recited in Claim 3, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier”, and is trained based on a subset of input feature data derived from a master dataset generated by the data preparation module and the data collection module (using data as described in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0080]-[0082]). Hence, one of these multiple supervised learning models corresponds to “a second classifier model”, and the process of forming feature subsets of datasets and using them to train and build supervised learning models, where one of these subsets containing the above recited user feedback feature data corresponds to “the user feedback behavior feature of the to-be-recognized article includes clicking and opening times and times of clicking dislikes, and the feature of the to-be-recognized article includes displaying times, and the low-quality article recognition model includes a second classifier model …”.), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized article into the pre-trained second classifier model, so that the second classifier model predicts whether the to-be-recognized article is the low-quality article (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to evaluating a pre-trained classifier model using test data to perform the predictions. The first part of the claim limitation: “inputting the clicking and opening times, the times of clicking dislike and the displaying times of the to-be-recognized into the pre-trained second classifier model” is similar in scope to the corresponding claim limitation recited earlier as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale. As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where each generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the test set portion of the subset of data to evaluate and perform predictions of a user response on a pre-trained classifier model corresponds to “inputting … into the pre-trained second classifier model, so that the second classifier model predicts whether the to-be-recognized article is the low-quality article”.).
Regarding original Claim 9, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 8, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises:
obtaining the clicking and opening times and the times of clicking dislikes of respective training articles, from user feedback behavior features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 8 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.);
obtaining the displaying times of respective training articles from features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 8 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.);
training the second classifier model by using the clicking and opening times, the times of clicking dislike, the displaying times and known classes of respective training articles (Examiner’s note: As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the training set portion of the subset of data to perform training of a classifier model corresponds to “training a second classifier model by using the clicking and opening times, the times of clicking dislike, the displaying times and known classes of respective training articles”.).
Regarding original Claim 10, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes a reading progress and a reading duration, the feature of the to-be-recognized article includes a length of the to-be-recognized article and the number of included pictures, and the low-quality article recognition model includes a third classifier model (Examiner’s note: This claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes …, and the feature of the to-be-recognized article includes …”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. Kumar teaches a data collection module collecting user-item interaction data (“user feedback behavior feature of the to-be-recognized article”), including start time of interaction, end time of interaction, and pause time (“includes a reading progress”) and viewing time (“a reading duration”) (Kumar Figure 5 and [0075]). Kumar further teaches the same data collection module collecting item data, including total viewing time or duration and associated item metadata (i.e., a set of data that describes and gives information about other data). A person having ordinary skill in the art would conclude that metadata associated with an video or images would also contain information regarding the number of included pictures, and hence this information corresponds to “the feature of the to-be-recognized article includes a length of the to-be-recognized article and the number of included pictures” (Kumar Figure 4 and [0071]). As indicated earlier in the claim limitation “training the low-quality article recognition model according to the several training data” recited in Claim 3, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier”, and is trained based on a subset of input feature data derived from a master dataset generated by the data preparation module and the data collection module (using data as described in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0080]-[0082]). Hence, one of these multiple supervised learning models corresponds to “a third classifier model”, and the process of forming feature subsets of datasets and using them to train and build supervised learning models, where one of these subsets containing the above recited user feedback feature data corresponds to “the user feedback behavior feature of the to-be-recognized article includes a reading progress and a reading duration, the feature of the to-be recognized article includes a length of the to-be-recognized article and the number of included pictures, and the low-quality article recognition model includes a third classifier model …”.), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises:
inputting the reading progress and the reading duration of the to-be-recognized article, the length of the to-be-recognized article and the number of included pictures, into the pre-trained third classifier model, so that the third classifier model predicts whether the to-be-recognized article is the low-quality article (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to evaluating a pre-trained classifier model using test data to perform the predictions. The first part of the claim limitation: “inputting the reading progress and the reading duration of the to-be-recognized article, the length of the to-be-recognized article and the number of included pictures …” is similar in scope to the corresponding claim limitation recited earlier as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale. As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the test set portion of the subset of data to evaluate and perform predictions of a user response on a pre-trained classifier model corresponds to “inputting … into the pre-trained third classifier model, so that the third classifier model predicts whether the to-be-recognized article is the low-quality article”.).
Regarding original Claim 11, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 10, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
obtaining the reading progress and reading duration of respective training articles, from user feedback behavior features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 10 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.); 
obtaining the length of the respective training articles and the number of included pictures, from features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 10 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.);
training the third classifier model by using the reading progress, reading duration, length and the number of included pictures of the respective training articles, and known classes of the respective training articles (Examiner’s note: As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the training set portion of the subset of data to perform training of a classifier model corresponds to “training a third classifier model by using the reading progress, the reading duration, length and the number of included pictures of the respective training articles, and known classes of respective training articles”.).  
Regarding original Claim 12, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 4, wherein if the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times, the feature of the to-be-recognized article includes times of displaying the to-be-recognized article, and the low-quality article recognition model includes a fourth classifier model (Under broadest reasonable interpretation, this claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article includes …”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. Kumar teaches a data collection module collecting user feedback on items, including shares, likes, dislikes, favorites, actions, with this information corresponding to “the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times” (Kumar [0066]: “As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”). Kumar further teaches the same data collection module collecting item data, including average time the item has been on the application (Kumar Figure 4), with this information corresponding to “the feature of the to-be-recognized article includes times of displaying the to-be-recognized article” (Kumar [0071]: “As shown in the example graphical representation 400 of FIG. 4, the data collection module 220 aggregates item data attributes by virtue of users interacting with a plurality of items, from textual analysis, from preprogrammed item data, or from other methods described herein or known in the art. For example, the data collection module 220 groups item data as and/or include … (3) total viewing time or duration, ratio of total viewing time and total potential viewing time, average time the item has been on application, etc., …”). As indicated earlier in the claim limitation “training the low-quality article recognition model according to the several training data” recited in Claim 3, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier”, and is trained based on a subset of input feature data derived from a master dataset generated by the data preparation module and the data collection module (using data as described in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0080]-[0082]). Hence, one of these multiple supervised learning models corresponds to “a fourth classifier model”, and the process of forming feature subsets of datasets and using them to train and build supervised learning models, where one of these subsets containing the above recited user feedback feature data corresponds to “the user feedback behavior feature of the to-be-recognized article includes times of storing in favorites and sharing times, the feature of the to-be-recognized article includes times of displaying the to-be-recognized article, and the low-quality article recognition model includes a fourth classifier model …”.), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
inputting the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article, into the pre-trained fourth classifier model, so that the fourth classifier model predicts whether the to-be-recognized article is the low-quality article (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to evaluating a pre-trained classifier model using test data to perform the predictions. The first part of the claim limitation: “inputting the times of storing in favorites, the sharing times and the displaying times of the to-be-recognized article …” is similar in scope to the corresponding claim limitation recited earlier as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale. As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100], [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the test set portion of the subset of data to evaluate and perform predictions of a user response on a pre-trained classifier model corresponds to “inputting … into the pre-trained fourth classifier model so that the fourth classifier model predicts whether the to-be-recognized article is the low-quality article”.).
Regarding original Claim 13, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 12, wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
obtaining the times of storing in favorites and the sharing times of the respective training articles, from user feedback behavior features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 12 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.); 
obtaining the displaying times of the respective training articles, from features of respective training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 12 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.); 
training the fourth classifier model by using the times of storing in favorites, the sharing times and the displaying times of the respective training articles, and known classes of the respective training articles (Examiner’s note: As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the training set portion of the subset of data to perform training of a classifier model corresponds to “training a fourth classifier model by using the times of storing in favorites, the sharing times and the displaying times of the respective training articles, and known classes of respective training articles”.).
Regarding original Claim 14, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 4, wherein if the low-quality article recognition model includes at least two pre-trained classifier models (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the low-quality article recognition model includes at least two pre-trained classifier models”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models (Kumar [0090]-[0092] and Figure 11, steps 1106 and 1108, where each generated supervised learning model corresponds to “a classifier” as taught in Kumar [0105]) based on a subset of input feature data (Kumar Figure 11, steps 1102 and 1104). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building multiple classifier models using subsets of data and using the training set portion of the subset of data corresponds to building and “training at least two classifier models”. Kumar further teaches the supervised learning module combining the models to generate a final prediction using weighted averaging, where these examples of combining multiple supervised learning models (and their respective predictions) into a larger combined model encompassing the individual supervised learning models. Thus, the process of combining supervised learning models and their respective individual predictions into an aggregate prediction through weighted averaging corresponds to a method for “the low-quality recognition model includes at least two pre-trained classifier models” (Kumar [0104]-[0105]).), 
the step of recognizing whether the to-be-recognized article is a low-quality article, according to the user feedback behavior feature and the predetermined low-quality article recognition model, and in combination with the feature of the to-be-recognized article, specifically comprises: 
according to the user feedback behavior feature of the to-be-recognized article, or the user feedback behavior feature of the to-be-recognized article and the feature of the to-be-recognized article (This claim element is similar in scope to a corresponding claim element in Claims 1 and 2, and hence is rejected under similar rationale.), and 
in combination with the pre-trained classifier models, obtaining the classifier models' prediction results about whether the to-be-recognized article is the low-quality article (Polikar p.28 Figure 5: examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to combining the prediction results obtained from two pre-trained classifier models in the context of ensemble model learning. Referring to Polikar Figure 5 (Test: Simple Majority Voting), Polikar teaches simple majority voting, where an ensemble containing classifiers                         
                            
                                
                                    h
                                
                                
                                    1
                                
                            
                        
                    , …,                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     each contribute to a vote                         
                            
                                
                                    v
                                
                                
                                    t
                                
                            
                        
                    , where a value of 1 indicates that the classifier picks a certain class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                    , and a value of 0 indicates otherwise. Polikar teaches that these individual votes from each of the plurality of classifiers in the ensemble are summed together based on class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                    , with the decision outcome based on determining the class that receives the highest total vote, and using that determination to determine the final classification for the ensemble. The representation of a vote from a classifier being 0 corresponds to the respective classifier not contributing to the overall classification, which corresponds to “processing … a classifier to obtain a prediction result of the classifier, the prediction result comprising … respective result of giving up vote”. When combined with the teachings of Kumar, the final classification that is based on the sum of each of these votes generated from a plurality of classifiers based on class corresponds to “in combination with the pre-trained classifier models, obtaining the classifier models’ prediction result about whether the to-be-recognized article is the low-quality article”. Polikar further teaches that this concept of simple majority voting is not necessarily tied to bagging algorithm but can be used in the context of performing majority voting and its extension weighted majority voting to determine the final classification result from the ensemble of a plurality of classifiers (Polikar pp.34-35 Section 4.1 Combining Class Labels and Polikar Section 4.1.1 Majority Voting; and Polikar Section 4.1.2 Weighted Majority Voting 1st paragraph: “… let us denote the decision of hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     on class                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                     as                         
                            
                                
                                    d
                                
                                
                                    t
                                    ,
                                    j
                                
                            
                        
                    , such that                         
                            
                                
                                    d
                                
                                
                                    t
                                    ,
                                    j
                                
                            
                        
                     is 1, if                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     selects                         
                            
                                
                                    ω
                                
                                
                                    j
                                
                            
                        
                      and 0, otherwise.”).); 
predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models (Polikar p.31, Figure 9: examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to combining the prediction results obtained from two pre-trained classifier models in the context of ensemble model learning. Referring to Polikar Figure 9, Polikar teaches                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     (1 < k < T), where                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     represents a different classifier with different weights determined by their respective logarithm of training error 1/                        
                            
                                
                                    β
                                
                                
                                    t
                                
                            
                        
                     (Polikar p.30 col.1 3rd paragraph – p.30 col.2 1st paragraph: “…AdaBoost uses a rather undemocratic voting scheme, called the weighted majority voting. The ideas is an intuitive one: those classifiers that have shown good performance during training are rewarded with higher voting weights than the others. … To avoid potential instability that can be caused by asymptotically large numbers, the logarithm of 1/                        
                            
                                
                                    β
                                
                                
                                    t
                                
                            
                        
                     is usually used as the voting weight of                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . At the end the class that receives the highest total vote from all classifiers is the ensemble decision.”). Polikar teaches that the predetermined weight for each classifier can be further used in the Weighted Majority Voting scheme taught in Polikar pp.34-35 Section 4.1.2 Weighted Majority Voting, to determine the final classification result from the ensemble of a plurality of classifiers. Hence, when combined with the teachings of Kumar, this process of applying weighted majority voting corresponds to “predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models”.).
Regarding original Claim 15, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 14, 
wherein before predicting whether the to-be-recognized article is the low-quality article, according to the classifier models' prediction results about whether the to-be-recognized article is the low-quality article, and predetermined weights of respective classifier models, the method further comprises: 
receiving weights of respective classifier models set by the user (Examiner’s note: Kumar teaches storing learned parameter settings (i.e., weights for the models), with the initial values for these weights provided by a user, either through configuration or via hard-coding them as initialization data in the model, thus corresponding to “receiving weights of respective classifier models set by the user” (Kumar Figure 1, elements 102, 112; and [0040]: “The data store 112 is coupled to the data collector 110 and comprises a non-volatile memory device or similar permanent storage device and media. … in some implementations, provides access to the recommendation server 102 to obtain the data collected by the data store 112 (e.g. training data, response variables, tuning data, test data, user data, experiments and their results, learned parameter settings, system logs, etc.).”).).  
Regarding original Claim 16, 
Kumar in view of Polikar, in further view of Singh teaches
(Original) The method according to claim 14, wherein the training the low-quality article recognition model according to the several training data specifically comprises: 
upon performing the first round of training, according to a sampling probability of respective training data, sampling from a training data set D comprised of collected several training data to obtain a training data subset D', D' being a subset of D (Examiner’s note: Polikar teaches applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     for each classifier model are extracted from a set of training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i=1, … N (corresponding to “sampling from a training data set D comprised of collected several training data to obtain a training data subset D’, D’ being a subset of D”), based on a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) (corresponding to “according to a sampling probability of respective training data”) (Polikar p.30 col.1, 2nd paragraph: “The pseudocode of the algorithm is provided in Figure 8. Several interesting features of the algorithm are worth noting. The algorithm maintains a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, . . . , N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    .”). Polikar further teaches performing Step 1 in the algorithm during the first and subsequent iteration rounds of training, for t=1,2, … T iterations is selecting a training data subset, and using them to train different classifier models to receive a classifier model’s prediction hypothesis ht (corresponding to “upon performing the first round of training … sampling from a training data set D”) (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1: “1. Select a training data subset                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                    , drawn from the distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                            .
                        
                    ”).); 
an initial sampling probability of the respective training data upon the first round of training being the same (Examiner’s note: Polikar teaches applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) is initialized to be uniform (Polikar p.30 col.1, 2nd paragraph “The pseudocode of the algorithm is provided in Figure 8. … The algorithm maintains a weight distribution Dt(i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, ..., N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . The distribution is initialized to be uniform, so that all instances have equal likelihood to be selected into the first training dataset.”).); 
using respective training data in the training data subset D' to train a plurality of pre-selected classifier models respectively (Examiner’s note: Polikar teaches applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht (“train a plurality of pre-trained selected classifier models”) where the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) is initialized to be uniform (Polikar p.30 col.1, 2nd paragraph: “The pseudocode of the algorithm is provided in Figure 8. … The algorithm maintains a weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i) on training instances                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , i = 1, ..., N, from which training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are chosen for each consecutive classifier (hypothesis)                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    . The distribution is initialized to be uniform, so that all instances have equal likelihood to be selected into the first training dataset.”). Polikar further teaches performing Step 2 in the algorithm during the first and subsequent iteration rounds of training, where training data subsets                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                     are used to train each classifier model to obtain a classifier model’s prediction hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1; Figure 9: “2. Train WeakLearn with                         
                            
                                
                                    S
                                
                                
                                    t
                                
                            
                        
                    , receive hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                            .
                        
                    ”).); 
according to results of training the plurality of pre-selected classifier models, calculating a training error of the respective classifier models upon the first round of training (Examiner’s note: Polikar teaches applying the AdaBoost.M1 boosting algorithm to multiple classifier models to produce a prediction hypothesis ht, where a training error                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     is calculated during the first and subsequent iteration rounds of training (Polikar p.30 col.1, 2nd paragraph: “The pseudocode of the algorithm is provided in Figure 8. … The training error                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     of classifier                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     is also weighted by this distribution, such that                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     is the sum of distribution weights of the instances misclassified by                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                             
                        
                    (Equation 12).”). Polikar further teaches Step 3 in the algorithm, showing the calculation of the training error based on the classifier model’s prediction hypothesis                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                     during the during the first and subsequent iteration rounds of training (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1; Figure 9: “3. Calculate the error of                         
                            
                                
                                    h
                                
                                
                                    t
                                
                            
                        
                    :                         
                            
                                
                                    ε
                                
                                
                                    t
                                
                            
                        
                     =                         
                            
                                
                                    ∑
                                    
                                        t
                                        :
                                        
                                            
                                                h
                                            
                                            
                                                t
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        t
                                                    
                                                
                                            
                                        
                                         
                                        ≠
                                         
                                        
                                            
                                                y
                                            
                                            
                                                t
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            D
                                        
                                        
                                            t
                                        
                                    
                                    (
                                    i
                                    )
                                
                            
                        
                    .”).); 
according to the training error of each of said classifier models, obtaining a classifier model with a minimum training error as the first round of classifier model selected by this round of training (Examiner’s note: Polikar teaches a boosting algorithm applied to three classifiers, with each one having a calculated training error; based on the training error, select one of the classifier models with a minimum training error (i.e., the one classifier that was trained with data sets that were properly classified by the model), and train the other classifier models with the remaining data sets that were misclassified by the earlier classifier (Polikar p.29 col.1-col.2, 1st paragraph; p.29 Figure 7, Training Steps 1-5: “In essence, boosting creates three weak classifiers: the first classifier C1 is trained with a random subset of the available training data. The training data subset for the second classifier C2 is chosen as the most informative subset, given C1. That is, C2 is trained on a training data only half of which is correctly classified by C1, and the other half is misclassified. The third classifier C3 is trained with instances on which C1and C2 disagree. The three classifiers are combined through a three-way majority vote. The algorithm is shown in detail in Figure 7. Schapire has shown that the error of this three-classifier ensemble is bounded above, and it is less than the error of the best classifier in the ensemble, provided that each classifier has an error rate that is less than 0.5. For a two-class problem, an error rate of 0.5 is the least we can expect from a classifier, as an error of 0.5 amounts to random guessing. Hence, a stronger classifier is generated from three weaker classifiers. A strong classifier in the strict PAC learning sense can then be created by recursive applications of boosting.”).); 
according to the training error of the first round of classifier model, setting a weight of the first round of classifier model (Examiner’s note: Polikar teaches in a boosting algorithm, weights for classifier models are determined via trainable or non-trainable combination rules, with non-trainable combination rules generating weights using equations built into the boosting algorithm (Polikar p.33, col.2 2nd and 3rd paragraphs: “The second key component of any ensemble system is the strategy employed in combining classifiers. Combination rules are often grouped as (i) trainable vs. non-trainable combination rules, or (ii) combination rules that apply to class labels vs. to class-specific continuous outputs. In trainable combination rules, the parameters of the combiner, usually called weights, are determined through a separate training algorithm. … there is no separate training involved in non-trainable rules beyond that used for generating the ensembles. … weighted majority voting is an example of such non-trainable rules, since the parameters become immediately available as the classifiers are generated.”). Polikar further teaches a weighted majority voting non-trainable combination rule, using Equation 13 (from Step 4) performed during the first and subsequent iteration rounds of training of the AdaBoost.M1 algorithm to assign weight parameters for the classifier models, with the weight based on the training error, performed during the first and subsequent iteration rounds of training (corresponding to “according to the training error of the first round of classifier model, setting a weight of the first round of classifier model”) (Polikar p.34 col.2, 2nd paragraph; Figure 8 Algorithm AdaBoost.M1, Equation 13: “As indicated in Equations 13 and 15, AdaBoost follows the latter approach: AdaBoost assigns a voting weight of log (1/βt) to ht, where βt = εt /(1 − εt), and εt is the weighted training error of hypothesis ht.”). Polikar further teaches Step 4 showing Equation 13 assigning the weighted training error for each classifier model’s prediction hypothesis ht (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1: “Step 4. Set βt = εt /(1 − εt)”).);
according to training results of the first round of classifier model for the respective training data in the training data subset, updating a sampling probability of respective training data in the training data subset, so that the sampling probability of training data with a wrong prediction result upon this round of training increases, whereas the sampling probability of the training data with a correct prediction result reduces (Examiner’s note: Polikar teaches the AdaBoost.M1 boosting algorithm updating the weight distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                     during the during the first and subsequent iteration rounds of training for multiple classifier models such that those training data instances that were misclassified have their weight distribution increased and those training data instances that were correctly classified have their weight distribution decreased, with Equation 14 performed during the first and subsequent iteration rounds of training (Polikar p.30 col.1, 2nd paragraph: “Equation 14 describes the distribution update rule: the distribution weights of those instances that are correctly classified by the current hypothesis are reduced by a factor of βt, whereas the weights of the misclassified instances are unchanged. When the updated weights are renormalized, so that                         
                            
                                
                                    D
                                
                                
                                    t
                                    +
                                    1
                                
                            
                             
                        
                    is a proper distribution, the weights of the misclassified instances are effectively increased. Hence, iteration by iteration, AdaBoost focuses on increasingly difficult instances. Note that AdaBoost raises the weights of instanced misclassified by ht so that they add up to 1/2, and lowers the weights of correctly classified instances, so that they too add up to 1/2.”). Polikar further teaches Step 5 in the algorithm, showing the update of the sampling probability performed during the first and subsequent iteration rounds of training (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1: “5. Update distribution                         
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    :                        
                            
                                
                                    D
                                
                                
                                    t
                                    +
                                    1
                                
                            
                        
                    (i) = (                        
                            
                                
                                    D
                                
                                
                                    t
                                
                            
                        
                    (i)/                        
                            
                                
                                    Z
                                
                                
                                    t
                                
                            
                        
                    ) x                         
                            
                                
                                    
                                        
                                            
                                                
                                                    
                                                    
                                                        
                                                            β
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                     
                                                    i
                                                    f
                                                     
                                                    
                                                        
                                                            h
                                                        
                                                        
                                                            t
                                                        
                                                    
                                                    (
                                                    
                                                        
                                                            x
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    )
                                                     
                                                    =
                                                     
                                                    
                                                        
                                                            y
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                    1
                                                     
                                                    o
                                                    t
                                                    h
                                                    e
                                                    r
                                                    w
                                                    i
                                                    s
                                                    e
                                                
                                            
                                        
                                    
                                
                            
                        
                     ”).);
repeatedly performing the above steps, and performing the second to Nth round of training, to respectively obtain the second round of classifier model, ... the Nth round of classifier model, and weights of respective rounds of classifier models (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1: examiner’s note: Polikar teaches Steps 1-5 in the algorithm, performed for 1,2, … T iterations (“repeatedly performing the above steps, and performing the second to Nth round of training, to respectively obtain the second round of classifier model, … the Nth round of classifier model”). Polikar further teaches Step 4 showing Equation 13 assigning the weighted training error for each classifier model’s prediction hypothesis ht, performed during the first and subsequent iteration rounds (Polikar p.30 col.2, Figure 8 Algorithm AdaBoost.M1: “4. Set βt = εt /(1 − εt)”).).
Regarding amended Claim 17, 

Claim 17 recites a computer device, wherein the computer device implements a method for recognizing a low-quality article based on artificial intelligence, wherein the method comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 1, and hence is rejected under similar rationale and motivations provided by Kumar, Polikar, and Singh as indicated in Claim 1. In addition, Kumar teaches a computer implementing the recommendation server containing one or more processors (Kumar Figure 2, element 202; and [0050]: “The processor 202 comprises an arithmetic logic unit, a microprocessor, a general purpose controller, … to execute software instructions … multiple processors may be included.”), a memory for storing one or more programs (Kumar Figure 2, elements 104, 204; and [0051]-[0052]: “… the memory 204 may store instructions and/or data that may be executed by the processor 202. … the memory 204 may store the recommendation unit 104, and its respective components, depending on the configuration. … The memory 204 may be coupled to the bus 220 for communication with the processor 202 and the other components of recommendation server 102. … The instructions stored by the memory 204 and/or data may comprise code for performing any and/or all of the techniques described herein.”), as well as the one or more programs stored in a computer readable storage medium (Kumar [0026], [0056], [0134]).).
Regarding original Claim 18, 

Claim 18 recites the computer device according to claim 17, wherein the method further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 2, and hence is rejected under similar rationale provided by Kumar, Polikar, and Singh as indicated in Claim 2, in view of the rejections applied to Claim 17.
Regarding original Claim 19, 

Claim 19 recites the computer device according to claim 18, wherein the method further comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claim 3, and hence is rejected under similar rationale provided by Kumar, Polikar, and Singh as indicated in Claim 3, in view of the rejections applied to Claim 17.
Regarding amended Claim 20, 

Claim 20 recites a computer readable medium on which a computer program is stored, wherein the program, when executed by the processor, implements a method for recognizing a low-quality article based on artificial intelligence, wherein the method comprises of claim limitations that are similar in scope to the corresponding claim limitations recited in Claims 1 and 17, and hence is rejected under similar rationale and motivations provided by Kumar, Polikar, and Singh as indicated in Claims 1 and 17. In addition, Kumar teaches a computer implementing the recommendation server containing one or more processors (Kumar Figure 2, element 202; and [0050]), a memory for storing one or more programs (Kumar Figure 2, elements 104, 204; and [0051]-[0052]), as well as the one or more programs stored in a computer storage medium (Kumar [0026], [0056], [0134]).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over 
Kumar et al., U.S. PGPUB 2017/0061286, published 3/2/2017 [hereafter referred as Kumar] in view of Polikar, Robi, Ensemble Based Systems in Decision Making, IEEE Circuits and Systems Magazine, Third Quarter 2006 [hereafter referred as Polikar], in further view of Singh et al., An Approach towards feature specific opinion mining and sentimental analysis across e-commerce websites, 2014 5th International Conference -Confluence The Next Generation Information Technology Summit, September 25-26 2014, IEEE 2014 [hereafter referred as Singh] as applied to Claim 3, in further view of Arpat et al., U.S. PGPUB 2015/0074020, published 3/12/2015, incorporating by reference in its entirety with Rajaram, Giridhar, U.S. PGPUB 2012/0331063 (U.S. application 13/167,701), published 12/27/2012 [with the combination hereafter referred as Arpat-Rajaram].
Regarding previously presented Claim 5, 
Kumar in view of Polikar, in further view of Singh as applied to Claim 3 teaches
(Previously Presented) The method according to claim 3, wherein if the user feedback behavior feature of the to-be-recognized article comprises the user's comments, and the low-quality article recognition model comprises a first classifier model (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation in a method claim recites a contingent clause that effectively renders the subsequent claim limitation and claim body to not be performed because the condition precedent (“wherein if the user feedback behavior feature of the to-be-recognized article comprises …”) is not required to be met, and the claimed invention can be practiced without the condition occurring. See MPEP 2111.04(II). Applicant is advised to amend the claim to positively cite the condition as being fulfilled, since no patentable weight is given for the subsequent claim language following a contingent clause that does not require the condition to be fulfilled for practicing the claimed invention. However, for purposes of examination, this “if” clause will be treated as if the condition were fulfilled, thus allowing the subsequent claim limitation and claim body for further examination. Kumar teaches a data collection module collecting user feedback on items (an item being a news article), including user comments (corresponding to “user feedback behavior feature of the to-be-recognized article comprises the user’s comments”) (Kumar [0066]: “… the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”). As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models (Kumar [0090]-[0092] and Figure 11, steps 1106 and 1108, where each generated supervised learning model corresponds to “a classifier” as taught in Kumar [0105]) based on a subset of input feature data (Kumar Figure 11, steps 1102 and 1104), where the subset of input feature data includes the above described information and is derived from a master dataset generated by the data preparation module and the data collection module, as taught in Kumar Figures 3, 4, and 5 and in [0066]-[0068], [0071]-[0075], [0080]-[0082]. Kumar further teaches that additional supervised learning models can be created from these subsets of data (Kumar Figure 11, steps 1120-1122, and steps 1106-1122 repeatedly) until the supervised learning module determines that no more feature subsets of data can be created, thus halting the process of model building. Within the iterative steps, Kumar further teaches a recommendation module along with the supervised learning model (Kumar [0108], corresponding to “the low-quality article recognition model comprises a first classifier model”) to perform a prediction (Kumar Figure 11, steps 1114 and 1116), by analyzing the popularity-based modeling module’s selection of “popular” candidate items, as well as their corresponding user’s comments. Hence this process of forming feature subsets of datasets and using them to train and build supervised learning models to perform predictions corresponds to “the user's comments, and the low-quality article recognition model comprises a first classifier model …” (Kumar [0104]: “… the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”; and [0131]-[0133]).), 
the step of recognizing whether the to-be-recognized article is a low-quality article according to the user feedback behavior feature and the predetermined low-quality article recognition model specifically comprises: 
according to the user's comments on the to-be-recognized article and a pre-trained primary low-quality article recognition model, performing a primary prediction about whether the to-be-recognized article is the low-quality article, performing a primary prediction about whether the to-be-recognized article is the low-quality article (Kumar Figure 2, elements 226, 212: examiner’s note: Kumar teaches a data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (“user’s comments on the to-be-recognized article”) (Kumar [0081]: “… the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. … the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 are included in the following paragraph and include a selection of possible columns which may be used in building a model.”). Kumar further teaches a popularity-based modeling module (Kumar Figure 2, elements 220, 230, 232, “a pre-trained primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (“a primary prediction result”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (corresponding to “according to user’s comments on the to-be-recognized article … performing a primary prediction about whether the to-be-recognized article is the low-quality article …”) (Kumar Figure 2, elements 220, 230, 232; Kumar [0089]: “The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. … the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. In some implementations, the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).), … 
… to obtain a primary prediction result (Examiner’s note: The identified claim language (“… to obtain a primary prediction result …”) recites an intended result of performing a primary prediction (which is to obtain a prediction result), and hence this recited claim language does not carry patentable weight during examination of this claim.); 
performing word-segmenting processing for the user's comments on the to-be-recognized article (Kumar Figure 2, element 220, 222: examiner’s note: Kumar teaches a data collection module containing a text analytics module that performs text analysis and feature extraction on user’s comments using natural language processing and bag-of-words methods (Kumar [0061]-[0062]), such that the text analytics module featurizes the textual data associated with items and/or users including user’s comments, thus corresponding to “performing word-segmenting processing for the user’s comments on the to-be-recognized article” (Kumar [0067]-[0069]); …
… inputting the primary prediction result, the subject word feature expression and the commentary content feature word expression into pre-trained first classifier model, so that the first classifier model predicts whether the to-be-recognized article is the low-quality article (Examiner’s note: Under its broadest reasonable interpretation, this claim limitation is directed to evaluating a pre-trained classifier model using test data to perform the predictions. According to the claim language identified earlier in Claim 4, a commentary content feature word expression is also derived from performing word-segmenting processing for the user’s comments (“detecting situations that segmented words obtained from the word segmenting processing hit commentary content feature words … to obtain a commentary content feature word expression of the user’s comment on the to-be-recognized article.”). It would have been obvious for a person having ordinary skill in the art to perform the same word-segmenting processing taught in Kumar [0061]-[0062] and [0067]-[0069] to perform extraction of commentary content feature words into a commentary content feature word expression from a user’s comments. Hence, the first part of the claim limitation: “inputting the primary prediction result, the subject word feature expression and the commentary content feature word expression …” is similar in scope to the corresponding claim limitations recited earlier as part of the ‘wherein’ contingent clause (when positively recited) and the claim limitation (“according to the user's comments on the to-be-recognized article and a pre-trained primary low-quality article recognition model, performing a primary prediction about whether the to-be-recognized article is the low-quality article, performing a primary prediction about whether the to-be-recognized article is the low-quality article”), and hence is rejected under similar rationale. As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item). Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the test set portion of the subset of data to evaluate and perform predictions of a user response on a pre-trained classifier model corresponds to “inputting … into pre-trained first classifier model, so that the first classifier model predicts whether the to-be-recognized article is the low-quality article”.).
While Kumar in view of Polikar, in further view of Singh teaches word-segmenting processing to extract subject feature word expressions and commentary content feature word expressions (Kumar [0061]-[0062] and [0067]-[0068]), Kumar in view of Polikar, in further view of Singh does not explicitly teach
… detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository, to obtain a subject feature word expression of the user's comments on the to-be-recognized article; the subject feature words each being a commenting subject which is pre-collected and used to comment on the low-quality article; … 
… detecting situations that segmented words obtained from the word segmenting processing hit commentary content feature words in a pre-collected commentary content feature word dictionary, to obtain a commentary content feature word expression of the user's comments on the to-be-recognized article, the commentary content feature words each being a word which is pre-collected and used to comment on the low-quality article; …
Arpat-Rajaram (as indicated in Arpat [0035] as incorporating Rajaram by reference in its entirety) teaches
… detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository, to obtain a subject feature word expression of the user's comments on the to-be-recognized article; the subject feature words each being a commenting subject which is pre-collected and used to comment on the low-quality article (Rajaram Figure 1, elements 105, 110, 140: examiner’s note: Rajaram teaches a user communications include commenting on objects associated with another user (Rajaram [0024], corresponding to “user’s comments on the to-be-recognized article”), where the topic from the user’s comments is interpreted to include object-related comments (subject) as well as commentary-related comments (opinions), and as such, these object-related comments corresponds to the “subject feature words each being a commenting subject” (Rajaram [0027]: “Further, a first user may comment on the profile page of a second user, or may comment on objects associated with a second user, such as content items uploaded by the second user. The topic for a term in any communication within the social networking system may be determined”). Rajaram further teaches that user communication is parsed by an anchor term module to determine anchor terms (“segmented words obtained from the word segmenting processing”), where the anchor term module uses a dictionary storage module (“a pre-collected subject feature word repository”) to find associations for the anchor terms. When combined with the teachings of Kumar in view of Polikar, the process of using this anchor term module to determine anchor terms based on a dictionary storage module to find associations for the anchor terms corresponds to a method to “detecting situations that segmented words … hit subject feature words, … to obtain a subject feature word expression of the user’s comments on the to-be-recognized article; the subject feature words each being a commenting subject which is pre-collected and used to comment on the low-quality article” (Rajaram [0028]-[0029]: “… a social networking system user 100 creates a communication 105 within the context of the social networking system. The communication 105 is received by the anchor term module 110, which parses the communication 105 to identify an anchor term. An anchor term is a word or other alpha-numeric group of characters in the communication 105 … The anchor term module 110 may be coupled to a dictionary storage module 140 which contains a dictionary including interconnected nodes representing candidate topics for an anchor term. The nodes of the dictionary may be connected based on relatedness between nodes … the anchor term module 110 identifies an anchor term in a received communication 105 by identifying a term in the communication 105 with one or more associated nodes in a dictionary stored in dictionary storage module 140. … if the communication 105 contains the text “Go Sharks, the anchor term module 110 may query the dictionary to identify nodes containing the term “sharks'. … the dictionary may respond to the query identifying the following nodes: Shark (animal), San Jose Sharks (hockey team), Jumping the Shark, and Loan Shark. The anchor term module 110 may identify an anchor term prior to querying the dictionary, or may identify an anchor term in response to receiving query feedback from the dictionary. In either embodiment, the anchor term module 110 may output identified dictionary nodes received from dictionary storage module 140 as candidate nodes 115. … ‘candidate nodes’ represent potential meanings for an identified anchor term.”).); …
… detecting situations that segmented words obtained from the word segmenting processing hit commentary content feature words in a pre-collected commentary content feature word dictionary, to obtain a commentary content feature word expression of the user's comments on the to-be-recognized article, the commentary content feature words each being a word which is pre-collected and used to comment on the low-quality article (Examiner’s note: According to the claim language, a commentary content feature word expression is also derived from performing word-segmenting processing for the user’s comments. The claim does not give any clear distinction between the content of a subject feature word expression versus a commentary content feature word expression (as they both are derived from a user’s comment), other than the fact that a commentary content may indicate a user’s sentiment. The combination reference Arpat-Rajaram indicates that the topic extraction engine/anchor term module taught in Arpat [0035] is not only relevant for topic extraction (corresponding to subject feature word expressions) but also for sentiment analysis (Arpat [0036]-[0037], [0049]), thus enabling the topic extraction engine/anchor term module to also extract commentary content feature word expressions. It would have been obvious for a person having ordinary skill in the art to perform the same processing as described for the above earlier claim limitation (“… detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository …”) to satisfy this same claim limitation for commentary content feature words. Hence, this claim limitation is similar in scope to the corresponding claim limitation recited earlier (“… detecting situations that segmented words obtained from the word segmenting processing hit subject feature words in a pre-collected subject feature word repository …”), and hence is rejected under similar rationale.); …
Kumar in view of Polikar, in further view of Singh and Arpat-Rajaram are analogous art as both teach word segmenting processing of users’ comments for use in a model to perform some prediction of the “quality” of the content (e.g., through measuring a user’s sentiment, or through measuring the “popularity” of the content).
It would have been obvious to a person having ordinary skill in the art before the filing date of the invention to take text analytics module taught Kumar in view of Polikar, in further view of Singh and enhance it with the pre-collected dictionary functionality from the topic extraction engine/anchor term module taught in Arpat-Rajaram as a way to perform word processing segmenting of users’ comments in a news article. The motivation to combine is taught in Arpat-Rajaram, as users’ comments are usually in plain text and cannot be directly applied to a model without some form of pre-processing. Using a separate word segmentation module to preprocess users’ comments allows not only for simplifying the processing logic of the predictive model, but it also allows for filtering and narrowing down of users’ comments into concise words with specific meanings that can be used as features into a predictive model, thus improving the reliability of the predictive model (“Rajaram [0006]: “Communications by social networking system users are often plain text and are not manually associated by the users with established subjects. This limits the ability of the social networking system to correlate communications with particular subjects, and limits the functionality of displaying these correlations to users in conjunction with the communications. Further, words may have many meanings, and automated topic recognition may result in the meaning of ambiguous words being determined incorrectly. Thus, there is a need for a solution that determines the underlying topic of communications words, enhancing the richness of information connectivity with the social networking system, and providing a more enjoyable and useful experience to social networking system users.”).).
Regarding original Claim 6, 
Kumar in view of Polikar, in further view of Singh, in even further view of Arpat-Rajaram teaches
(Original) The method according to claim 5, 
wherein the training the low-quality article recognition model according to the several training data specifically comprises:
obtaining users' comments on respective training articles, from user feedback behavior features of training articles of said several training data (This claim limitation is similar in scope to the corresponding claim limitation in Claim 5 as part of the ‘wherein’ contingent clause (when positively recited), and hence is rejected under similar rationale.); 
regarding users' comments on respective training articles, inputting corresponding users' comments into a pre-trained primary low-quality article recognition model, so that the primary low-quality article recognition model outputs a primary prediction result of whether a corresponding training article is the low-quality article (This claim limitation is similar in scope to the corresponding claim limitation in Claim 5 (“according to the user's comments on the to-be-recognized article and a pre-trained primary low-quality article recognition model, performing a primary prediction about whether the to-be-recognized article is the low-quality article, …”), and hence is rejected under similar rationale.); 
regarding the users' comments on each training article, obtaining a subject feature word expression corresponding to the users' comments on the corresponding training article, according to the subject feature word repository (When combined with the teachings of Kumar in view of Polikar in terms of training subsets of data and performing word-segmenting processing to extract subject feature word expressions, this claim limitation is similar in scope to the corresponding claim limitation in Claim 5 to obtain a subject feature word expression of the users’ comments, and hence is rejected under similar rationale.); 
regarding the user's comment on each training article, obtaining a commentary content feature word expression corresponding to the users' comments on the corresponding training article, according to the commentary content feature word dictionary (When combined with the teachings of Kumar in view of Polikar in terms of training subsets of data and performing word-segmenting processing to extract commentary content feature word expressions, this claim limitation is similar in scope to the corresponding claim limitation in Claim 5 to obtain a commentary content feature word expression of the users’ comments, and hence is rejected under similar rationale.); 
training the first classifier model by using the primary prediction results, subject feature word expressions and the commentary content feature word expressions corresponding to the users' comments on respective training articles, and known classes of respective training articles (Examiner’s note: As indicated earlier, Kumar teaches a flow (Kumar Figure 11, [0131]-[0133]) that includes training and building supervised learning models, where each generated supervised learning model corresponds to “a classifier” and is trained based on a subset of input feature data, where the subset of input feature data includes the above described information and a list of the known classes and is derived from a master dataset generated by the data preparation module and the data collection module. Kumar further teaches that the generated supervised learning model is used to perform predictions of a user response, where a user response includes likes or dislikes, and these likes and dislikes represent valid measurements of popularity (Kumar Figure 11, step 1114; and [0082]: “User response .. (e.g., like, dislike, view, skip, ignore, …) …”). In the context of a news recommendation service, the prediction based on these user responses will reflect the “quality” of an item, where a predicted “like” user response will represent a higher quality of the item versus a predicted “dislike” user response (which will represent a lower quality of the item. Kumar further teaches dividing the received dataset for building the model into training, test, and validation sets, as well as storing trained models in a data store (Kumar [0100]; and [0117]). Thus, the process of training and building this classifier model using the subset of data containing the above described information and using the training set portion of the subset of data to perform training of a classifier model (including the primary prediction results from a pre-trained primary article low-quality recognition model) corresponds to “training the first classifier model by using the primary prediction results, the subject feature word expressions and the commentary content feature word expressions corresponding to the users’ comments on respective training articles, and known classes of respective training articles”.).  
Regarding original Claim 7, 
Kumar in view of Polikar, in further view of Singh, in even further view of Arpat-Rajaram teaches
(Original) The method according to claim 6, 
wherein before the step of, regarding users' comments on respective training articles, inputting corresponding users' comments into a pre-trained primary low-quality article recognition model, so that the primary low-quality article recognition model outputs a primary prediction result of whether a corresponding training article is the low-quality article, the method further comprises:
using users' comments corresponding to respective training articles and known classes of respective training articles, to train the primary low-quality article recognition model (Examiner’s note: Kumar teaches a data collection module (Figure 2, element 220) collecting user feedback on items, including users’ comments (“using users’ comments corresponding to respective training articles”) (Kumar [0066]: “As shown in the example graphical representation 300 of FIG. 3, the data collection module 220 collects user data attributes by virtue of users interacting with an application or browser accessing the item server 108 on a client device 114, filling out surveys, publicly known information about the user, etc. For example, the data collection module 220 groups user data as and/or include … (4) user feedback, such as comments, shares, likes, dislikes, favorites, actions, etc., and so forth.”). Kumar Figure 2, elements 226, 212 further teaches a data preparation module within the data collection module formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (Kumar [0081]: “ … the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. … the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212.”). Kumar further teaches that the data collection module collects data related to items (an item being a news article) belonging to a category or tag (“known class”, Kumar [0082]), with tags chosen by the user of the service or experts/creators (Kumar [0068]), resulting in this training data table corresponding to “users’ comments corresponding to respective training articles and known classes of respective training articles”. Kumar further teaches a popularity-based modeling module (Kumar Figure 2, elements 220, 230, 232, corresponding to “the primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set (corresponding to “a primary prediction result”), filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module. Kumar further teaches a recommendation module (Kumar [0108]) within the recommendation system that uses a popularity based modelling module, where the recommendation module is trainable off-line using the same methods applied in the supervised learning module to generate classifier models (thus corresponding to “using users’ comments … to train the primary low-quality article recognition model”) (Kumar Figure 2, elements 220, 230, 232; Kumar [0089]: “The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. … the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. … the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. Another use of this simple model is to select candidate items to consider for each user, in the supervised learning approach as described herein.”).); 
the using users' comments corresponding to respective training articles and known classes of respective training articles, to train the primary low-quality article recognition model specifically comprises: 
inputting users' comments corresponding to respective training articles in turn into the primary low-quality article recognition model, so that the primary low-quality article recognition model predicts a predicted class of a corresponding training article (Examiner’s note: Kumar teaches a data preparation module within the data collection module (Kumar Figure 2, elements 226, 212) formulating a training data table (for training and evaluating a supervised learning model) consisting of rows of stored user data, item data (an item being a news article, with item data being a feature from the news article), and user-item interaction data (corresponding to “users’ comments corresponding to respective training articles”) (Kumar [0081]: “… the data preparation module 226 obtains user data, item data, and interaction data from storage device 212 and combines the user data, item data, and interaction data into rows of a dataset that will be used for training a supervised learning model. … the data preparation module 226 creates a table in which to organize the user, item, and interaction data and stores the table in the storage device 212. A schematic example of the rows of a dataset generated by the data preparation module 226 … include a selection of possible columns which may be used in building a model.”). Kumar further teaches a popularity-based modeling module (Kumar Figure 2, elements 220, 230, 232, “the primary low-quality article recognition model”) performing initial baseline recommendations based on global popularity on the items and corresponding user-item interaction data within the training data set, filtering and selecting candidate “popular” items as input into the supervised learning module and recommendation module (corresponding to “inputting users' comments corresponding to respective training articles in turn into the primary low-quality article recognition model, so that the primary low-quality article recognition model predicts a predicted class of a corresponding training article”) (Kumar [0089]: “The popularity-based modeling module 230 includes computer logic executable by the processor 202 to augment a model created by the model generation module 232 with a popularity-based naive model. … the popularity-based naive model encodes the simple logic of recommending the most popular items (i.e., global popularity) among all the users aggregated in the dataset. … the popularity-based naive model recommends items that have gained popularity within a group of similar users and/or items selected for a specific business objective. The model from the popularity based modeling module 230 forms a non-personalized model that makes baseline recommendations, which may be used as a fall-back by the recommendation module 236 described herein when the sophisticated supervised learning model does not make predictions of enough confidence to suggest as recommendations to the user. …”).); 
judging whether the predicted class of the training article is consistent with the known class (Kumar Figure 2, element 234a: examiner’s note: Kumar teaches a supervised learning module within the model generation module creating multiple supervised learning models based on sets/subsets of user data, item data, and user-item interaction data from a dataset (Kumar [0104]-[0105]: “… the supervised learning module 234a creates multiple models for each supervised learning method and/or on different subsets of original or overall dataset (e.g. different subsets of user data, subsets of item data or subsets of interaction data).”). Kumar further teaches the same supervised learning module within the model generation module (in a recommendation system) splitting a dataset or relevant subsets into test, training, and validation sets for training as well as evaluation of a model, where the supervised learning module evaluates and tunes each generated model associated with a user feedback behavior feature to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item. The tuning of a machine-learning model involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (corresponding to “judging whether the predicted class of the training article is consistent with the known class”), with the training completed once it reaches the desired performance (Kumar [0100]; and [0098]: “… the supervised learning module 234a tunes a model of the chosen type by optimizing its parameters to maximize a desired aspect of performance. … if the supervised learning model is predicting a numerical measure of user-item interaction such as … the user rating of items, … Similarly, in the case of predicting like/dislike, or buy/not buy-type binary user-item interactions, one can use the AUC (area under the ROC curve), or other related measures as a measure of performance.”).); 
in case of inconsistency, adjusting parameters of the primary low-quality article recognition model so that the predicted class of the training article as predicted by the primary low-quality article recognition model tends to be consistent with the known class (Kumar Figure 2, element 234a: examiner’s note: As indicated earlier, Kumar teaches a supervised learning module evaluating and tuning each generated model associated with a user feedback behavior feature to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item. The tuning of a machine-learning model involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (Kumar [0104]-[0105]; and [0098]), corresponding to “in case of inconsistency, adjusting parameters of the primary low-quality article recognition model so that the predicted class of the training article as predicted by the primary low-quality article recognition model tends to be consistent with the known class”), and is completed once it reaches the desired performance.); 
according to the above steps, repeatedly using users' comments on respective training articles to train the primary low-quality article recognition model until the primary low-quality article recognition model converges (Kumar Figure 2, element 234a: examiner’s note: As indicated earlier, Kumar teaches a supervised learning module evaluating and tuning each generated model associated with a user feedback behavior feature to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item. The tuning involves taking the training data set and optimizing the model’s parameters to maximize a desired aspect of performance (Kumar [0104]-[0105]; and [0098]), corresponding to “according to the above steps, repeatedly using users’ comments on respective training articles to train the primary low-quality article recognition model”), with the training completed once it reaches the desired performance (“until the primary low-quality article recognition model converges”).); 
determining parameters of the primary low-quality article recognition model (Kumar Figure 2, element 234a: As indicated earlier, Kumar teaches a supervised learning module evaluating and tuning each generated model associated with a user feedback behavior feature to perform classification such as predicting like/dislike, which is a valid measurement of popularity and hence a prediction of the “quality” of an item; the tuning of a machine-learning model naturally involves using the training data set to perform sufficient training and optimizing the model’s parameters to maximize a desired aspect of performance (Kumar [0104]-[0105]; and [0098]), corresponding to “determining parameters of the primary low-quality article recognition model and thereby determining the primary low-quality article recognition model”), with the training completed once it reaches the desired performance (“thereby determining the primary low-quality article recognition model”).) and 
thereby determining the primary low-quality article recognition model (Examiner’s note: The identified claim language (“… thereby determining …”) recites an intended result of predicting parameters of the of the primary low-quality article recognition model, and hence this recited claim language does not carry patentable weight during examination of this claim.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Ball et al., U.S. PGPUB 2017/0139921, Ranking and Filtering Comments Based On Author and Content, published 5/18/2017, where Ball teaches identifying comments of interest based on determining scores for each comment, and performing filtering and excluding of the comments based on filtering criteria involving comparisons of comments scores above a certain threshold value (Ball Figures 3A-3C, [0069]-[0071]; [0075]; [0083]; [0088]; [0098]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM WAI YIN KWAN whose telephone number is 303-297-4332. The examiner can normally be reached Monday-Friday 8:00am - 4:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on 571-272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM WAI YIN KWAN/Examiner, Art Unit 2121                                                                                                                                                                                                        



/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121